MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                               FILED
      regarded as precedent or cited before any                                      Sep 21 2020, 8:36 am
      court except for the purpose of establishing
                                                                                          CLERK
      the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                        Court of Appeals
      estoppel, or the law of the case.                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Kimberly A. Jackson                                      Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General of Indiana
                                                               Courtney Staton
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Johnny Wood,                                             September 21, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-472
              v.                                               Appeal from the Jefferson Circuit
                                                               Court
      State of Indiana,                                        The Honorable Donald J. Mote,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               39C01-1907-F4-945



      Mathias, Judge.


[1]   Johnny Wood (“Wood”) was convicted in Jefferson Circuit Court of Level 5

      felony dealing in methamphetamine, Level 6 felony maintaining a common


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020               Page 1 of 11
      nuisance, and Level 6 felony neglect of a dependent. The trial court ordered

      Wood to serve an aggregate seven-year sentence. Wood appeals his sentence

      and raises two issues, which we restate as:


              I. Whether the trial court erred when it issued its written sentencing
              order outside of Wood’s presence and increased his aggregate sentence
              from four years to seven years; and,


              II. Whether Wood’s seven-year sentence is inappropriate in light of the
              nature of the offense and the character of the offender.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On July 25, 2019, the State Police executed a search warrant at Wood’s

      residence in Dupont, Indiana, to search for evidence of dealing and possession

      of methamphetamine. During the search, an officer discovered four bags of

      methamphetamine in Wood’s pocket. Wood admitted to using

      methamphetamine and dealing “small amounts” to his friends. Tr. Vol. 2, pp.

      107–08. The officers also found methamphetamine in a child’s bedroom and in

      an area behind the garage. The officers discovered smoking pipes, scales,

      packaging material and other paraphernalia in Wood’s garage. Wood’s

      cellphone contained text messages concerning the purchase and sale of

      methamphetamine.


[4]   On July 26, 2019, the State charged Wood with Level 4 felony dealing in

      methamphetamine, Level 5 felony possession of methamphetamine, Level 6

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020   Page 2 of 11
      felony maintaining a common nuisance, Level 6 felony neglect of a dependent,

      and Class C misdemeanor possession of paraphernalia.


[5]   Wood’s jury trial commenced on December 19, 2019. The jury found Wood

      guilty of Count Two: Level 5 felony possession of methamphetamine, Count

      Three: Level 6 felony maintaining a common nuisance, Count Four: Level 6

      felony neglect of a dependent, and Count Five: Level 5 felony dealing in

      methamphetamine.


[6]   Wood’s sentencing hearing was held on January 15, 2020. Wood admitted that

      he has a substance abuse problem and has used illegal substances since he was a

      teenager. The court considered Wood’s minimal criminal history and service in

      the U.S. military as mitigating circumstances. The court found that the

      continuous and lengthy nature of methamphetamine use at Wood’s home and

      his history of substance abuse were aggravating circumstances. The court also

      considered as aggravating the fact that Wood gave methamphetamine to

      another dealer the day before his arrest, the nature and circumstances of the

      crime, and that a five-year-old child was present in the home where

      methamphetamine use was frequent.


[7]   From the bench, the court ordered Wood to serve an aggregate four-year

      sentence. Specifically, Wood was ordered to serve three years for the Level 5

      felony dealing in methamphetamine conviction and one year for each Level 6

      felony conviction. The one-year sentence for neglect of a dependent was

      ordered to be served consecutive to the three-year sentence for the dealing


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020   Page 3 of 11
       conviction. The trial court vacated Count Two, the Level 5 felony possession

       charge due to double jeopardy concerns.


[8]    On January 27, 2020, the trial court issued a written sentencing order. The trial

       court mistakenly imposed a concurrent five-year sentence on Count Two, the

       vacated possession charge. The court also increased the sentences on Counts

       Three, Four and Five from what it had announced at the sentencing hearing.

       Specifically, in the written order, the court sentenced Wood to five years for the

       Level 5 dealing conviction to be served consecutive to two years imposed for

       the Level 6 felony neglect of a dependent conviction. The court also ordered

       Wood to serve a two-year concurrent term for his Level 6 felony maintaining a

       common nuisance conviction.


[9]    Wood filed a notice of appeal on March 5, 2020. Shortly thereafter, the trial

       court notified Wood and our court that it intended to issue a new sentencing

       order. The Department of Correction had notified the trial court that the court

       had mistakenly sentenced Wood on Count Two, the vacated possession charge.

       Our Court remanded the case to the trial court and ordered the court to enter its

       nunc pro tunc judgment and sentencing order no later than April 6. 2020.


[10]   On April 6, 2020, the trial court issued a new sentencing order nunc pro tunc.

       The court corrected its error and imposed the same sentences for Counts Three,

       Four and Five that it imposed in its January 27, 2020 written sentencing order.

       Wood appeals his aggregate seven-year sentence.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020   Page 4 of 11
                         I. The Oral Versus Written Pronouncement of Sentence

[11]   Wood argues that he had a right to be personally present when his sentence was

       pronounced. He insists that this right was violated when the court orally

       imposed a four-year sentence at the sentencing hearing but “inexplicably”

       imposed a seven-year sentence when it issued its written January 27, 2020 order

       and the corrected sentencing order nunc pro tunc. Appellant’s Br. at 13, 15–16

       (claiming that “[a]llowing a trial court to add 3 years of incarceration outside

       the presence of the defendant without a hearing renders the sentence

       unconstitutional”).1


[12]   Indiana Code section 35-38-1-4 provides that a “defendant must be personally

       present at the time sentence is pronounced. If the defendant is not personally

       present when sentence is to be pronounced, the court may issue a warrant for

       his arrest.” The defendant’s presence at the sentencing hearing allows him to

       exercise his right of allocution. Woods v. State, 98 N.E.3d 656, 661 (Ind. Ct.

       App. 2018), trans. denied.


[13]   The right of allocution is preserved by Indiana Code section 35-38-1-5, which

       provides:




       1
         A defendant’s right to be physically present at his or her sentencing hearing is not rooted in the Indiana or
       Federal Constitutions, but in statutory and common law. “Neither the United States Constitution nor the
       Indiana Constitution explicitly or implicitly secure to a defendant the right to be present at sentencing.” Cleff
       v. State, 565 N.E.2d 1089, 1091 (Ind. Ct. App. 1991), trans. denied. However, two justices on the Indiana
       Supreme Court recently stated that “there are significant and important reasons for finding a constitutional
       right for a defendant to be physically present at a sentencing hearing.” See Gary v. State, 116 N.E.3d 455 (Ind.
       2019) (David, J., joined by Rush, C.J., dissenting from denial of transfer).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020                    Page 5 of 11
               When the defendant appears for sentencing, the court shall
               inform the defendant of the verdict of the jury or the finding of
               the court. The court shall afford counsel for the defendant an
               opportunity to speak on behalf of the defendant. The defendant
               may also make a statement personally in the defendant’s own
               behalf and, before pronouncing sentence, the court shall ask the
               defendant whether the defendant wishes to make such a
               statement. Sentence shall then be pronounced, unless a sufficient
               cause is alleged or appears to the court for delay in sentencing.


       The purpose of the right of allocution is satisfied “[w]hen the defendant is given

       the opportunity to explain his view of the facts and circumstances[.]” Vicory v.

       State, 802 N.E.2d 426, 430 (Ind. 2004).


[14]   During the sentencing hearing, the State argued that the trial court should

       impose a seven-year aggregate sentence. Wood was present at the sentencing

       hearing and presented evidence and argument concerning his sentence. Wood

       did not argue for a specific length of sentence but asked to serve his sentences

       on all counts concurrent with each other. The probation department did not

       recommend a specific term of years but only made recommendations if a

       portion of Wood’s sentence was to be suspended.


[15]   After hearing the parties’ arguments, the trial court orally ordered Wood to

       serve an aggregate four-year sentence.2 Tr. Vol. 3, p. 7. However, when the

       court issued its written sentencing order on January 27, 2020, the court imposed



       2
         The abstract of judgment dated January 31, 2020, lists the same aggregate four-year sentence pronounced at
       the sentencing hearing for Counts 3 (maintaining a common nuisance), 4 (neglect of a dependent), and 5
       (dealing in methamphetamine). Appellant’s App. pp. 184–85.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020               Page 6 of 11
       an aggregate seven-year sentence. This original written sentencing order

       mistakenly imposed a sentence on Count Two (possession of

       methamphetamine) to be served concurrent with the sentence imposed for

       Count Five, the dealing conviction. With our court’s permission, the trial court

       issued a sentencing order nunc pro tunc to correct its error in imposing a sentence

       on Count Two and, for Counts Three, Four, and Five, imposed the same seven-

       year aggregate sentence contained in the original January 27 written sentencing

       order.


[16]   When faced with an inconsistency between oral and written sentencing

       statements, the appellate court can “credit[] the statement that accurately

       pronounces the sentence or remand[] for resentencing.” McElroy v. State, 865

       N.E.2d 584, 589 (Ind. 2007). “Rather than presuming the superior accuracy of

       the oral statement, we examine it alongside the written sentencing statement to

       assess the conclusions of the trial court. This Court has the option of crediting

       the statement that accurately pronounces the sentence or remanding for

       resentencing.” Id.


[17]   When the oral and written sentencing statements contain a significant

       inconsistency concerning the length of sentence, our court generally remands to

       the trial court for clarification or resentencing. However, in this case, the trial

       court imposed the same seven-year aggregate sentence in both written




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020   Page 7 of 11
       sentencing orders. We therefore conclude that the trial court intended to impose

       the sentence ordered in its written sentencing statements.3


[18]   Moreover, Wood was present at the sentencing hearing and had the

       opportunity to respond to the State’s argument requesting a seven-year

       aggregate sentence. For these reasons, we conclude that Wood was not denied

       the right to be present when his sentence was pronounced.


                                            II. Inappropriate Sentence

[19]   Wood also argues that his aggregate seven-year sentence is inappropriate in

       light of the nature of the offense and the character of the offender. Pursuant to

       Indiana Appellate Rule 7(B), “[t]he Court may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” We must exercise deference to a trial court’s

       sentencing decision because Rule 7(B) requires us to give due consideration to

       that decision, and we understand and recognize the unique perspective a trial

       court brings to its sentencing decisions. Rose v. State, 36 N.E.3d 1055, 1063 (Ind.

       Ct. App. 2015). “Such deference should prevail unless overcome by compelling

       evidence portraying in a positive light the nature of the offense (such as




       3
         We are not unsympathetic to Wood’s dismay over the increase in his sentence. The trial court did not make
       any statement at the sentencing hearing that would have put Wood on notice that the trial court misspoke
       when it stated that Wood would serve an aggregate four-year sentence. The trial court judge was tasked with
       carefully and thoughtfully crafting an appropriate sentence for Wood. The significant inconsistency between
       the oral and written sentencing statements demonstrates that the trial court did not execute its duty in the
       manner that we expect from our trial court judges.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020               Page 8 of 11
       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[20]   The determination of whether we regard a sentence as inappropriate “turns on

       our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given

       case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). The appropriate question is not

       whether another sentence is more appropriate, but whether the sentence

       imposed is inappropriate. Rose, 36 N.E.3d at 1063.


[21]   Although we have the power to review and revise sentences, the principal role

       of appellate review should be to attempt to “leaven the outliers, and identify

       some guiding principles for trial courts and those charged with improvement of

       the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

       case.” Cardwell, 895 N.E.2d at 1225. Our review under Rule 7(B) should focus

       on “the forest—the aggregate sentence—rather than the trees—consecutive or

       concurrent, number of counts, or length of the sentence on any individual

       count.” Id. And it is the defendant’s burden on appeal to persuade us that the

       sentence imposed by the trial court is inappropriate. Childress v. State, 848

       N.E.2d 1073, 1080 (Ind. 2006).


[22]   The sentencing range for a Level 5 felony is between one and six years. Ind.

       Code § 35-50-2-6. And the sentencing range for a Level 6 felony is between six


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020   Page 9 of 11
       months and two and one-half years. Ind. Code § 35-50-2-7. Wood was

       convicted of Level 5 felony dealing in methamphetamine and ordered to serve

       five years. For his Level 6 felony maintaining a common nuisance and Level 6

       felony neglect of a dependent convictions he was ordered to serve two years

       each. Only the dealing and neglect sentences were ordered to be served

       consecutive to each other. Wood’s aggregate seven-year sentence is less than

       the maximum sentence the trial court could have imposed for his convictions.


[23]   Concerning the nature of his offenses, Wood argues that his sentence is

       inappropriate because his offenses were committed to support his drug

       addiction and he only sold small amounts of drugs to his friends to support his

       habit. He also suggests that his sentence is inappropriate because his offenses

       did not cause physical harm to any person.


[24]   Wood admitted to using and selling methamphetamine. He allowed his friends

       and family to use methamphetamine in his home when young children were

       present. Methamphetamine was found in a child’s bedroom and in the garage

       next to items that belonged to a child. He also sold methamphetamine to a

       “very pregnant woman.” Tr. Vol. 3, p. 7.


[25]   Turning to Wood’s character, he observes that his criminal history is minimal,

       he served in the military, and he is likely to respond favorably to rehabilitation

       and substance abuse treatment. But forty-six-year-old Wood has never sought

       substance abuse treatment despite his admission that he has used illegal

       substances since he was thirteen years old. He also exposed the children in his


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020   Page 10 of 11
       home to drug use. We agree that his prior driving while suspended conviction

       constitutes minimal criminal history, but Wood has not led a law-abiding life.


[26]   After considering the nature of the offenses and the character of the offender,

       we conclude that his aggregate seven-year sentence is not inappropriate.


                                                 Conclusion
[27]   Wood has not persuaded us that the trial court committed reversible error in

       sentencing him. And his seven-year aggregate sentence is not inappropriate in

       light of the nature of the offense and the character of the offender.


[28]   Affirmed.


       Najam, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-472 | September 21, 2020   Page 11 of 11